Seawell, J.
Defendant’s appeal rests upon its exceptions to tbe denial of its motions for nonsuit made at tbe close of tbe plaintiff’s evidence and renewed after all tbe evidence was in.
Upon tbe whole evidence we do not think tbat tbe defendant could reasonably contend tbat tbe cover to tbe coal cbute, which was a part of tbe sidewalk on a much used street and opposite a rooming bouse, was in a reasonably safe condition wben tbe plaintiff sustained bis fall and injury, or tbat tbe faulty and defective condition of tbe cover was not proximately tbe cause of tbe said fall and injury. Tbe defendant, bow-*190ever, contends that it bad no notice of this defective condition and was, therefore, not negligent in failing to repair it.
Such a plea is, of course, good against any sudden or recently appearing obstruction or other dangerous condition of which the defendant had no actual knowledge or which it could not have discovered by the exercise of due diligence. Bell v. Greensboro, 170 N. C., 179, 86 S. E., 1041. However, not only upon the principles of the common law but by statutory requirement it is the duty of the defendant to keep its streets, and particularly the sidewalks of the city, in a reasonably safe condition for travelers and those who have the right to use them. Bunch v. Edenton, 90 N. C., 431; Fitzgerald v. Concord, 140 N. C., 110, 112, 52 S. E., 309; Tate v. Greensboro, 114 N. C., 392, 19 S. E., 767; Bailey v. Asheville, 180 N. C., 645, 105 S. E., 320; Russell v. Monroe, 116 N. C., 720, 726, 21 S. E., 550. The very existence of such a duty requires a reasonable inspection of the streets from time to time, in order that this condition of safety may be maintained, and in order that dangerous obstructions, holes or surfaces may be discovered and the danger removed. This duty applies to manhole covers, unloading chutes, coal chutes, or any other device forming an integral part of the sidewalk over which pedestrians find it necessary or convenient to pass in the use of the streets. Russell v. Monroe, supra; Tate v. Greensboro, supra.
In the present case it is clear from the evidence as to the warped, rusted, hingeless condition of the coal chute, its habit of rearing up when the foot was placed on one end or sliding down hill, of clanging and clattering when stepped on, that it not only was unsafe for travel but that it had been so for a considerable period of time.
We do not attach much importance to the controversy over the sufficiency of the notice given to a city employee, the driver of a truck whose official capacity is not clear, but we do think that the evidence tended to show that the dangerous condition of the sidewalk had existed for a period of time sufficient to support the inference of implied notice, that is, that in the exercise of reasonable diligence the condition might have been known to the defendant and to justify the consequent finding by the jury that the defendant had negligently failed to perform its duty of keeping the sidewalk in proper repair and reasonably free from dangerous condition, and that this negligence was the proximate cause of plaintiff’s injury. Willis v. New Bern, 191 N. C., 507, 132 S. E., 286; Bailey v. Asheville, supra; Seagraves v. Winston, 170 N. C., 618, 87 S. E., 507; Shearman & Redfield on Negligence, 6th Edition, Yol. 2, section 369.
The testimony of the Superintendent of Streets as to the manner in which the duty of inspection was performed does not lessen this conviction. Contrary to the implications of that testimony, this duty is not *191affected by tbe extent'and number of tbe street or sidewalks. Barr v. Kansas City, 105 Mo., 550, 16 S. W., 483; Lindsey v. Des Moines, 68 Iowa, 368, 27 N. W., 283; Covington v. Visse, 158 Ky., 134, 164 S. W., 332.
We find
No error.